Citation Nr: 1703259	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-44 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for migraines, to include as due to anthrax and nerve gas vaccines in service.

2. Entitlement to service connection for a sleep condition, to include as due to anthrax and nerve gas vaccines in service or migraines.

3. Entitlement to service connection for insomnia, to include as due to anthrax and nerve gas vaccines in service or migraines.

4. Entitlement to service connection for memory loss and concentration problems, to include as due to anthrax and nerve gas vaccines in service.

5. Entitlement to service connection for depression, including secondary to migraines.

6. Entitlement to service connection for a stomach condition, to include as due to anthrax and nerve gas vaccines in service.

7. Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1991.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2010 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  

The Veteran has claimed a number of symptoms and conditions as due to anthrax and nerve gas vaccines in service, because she has identified these residuals, the Board has re-classified the issues on appeal as listed above. The Board remanded this matter in April 2014. 

Previously, the Veteran cancelled a scheduled November 2012 Board videoconference hearing, and since there has not been a request to reschedule for good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2016).           

The claim of entitlement to service connection for a stomach condition is addressed in the decision portion. The other claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record fails to establish the presence of a current stomach disability. 


CONCLUSION OF LAW

The criteria are not met to establish entitlement to service connection for a stomach condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

Regarding the claim for a stomach condition, it is found that there was VCAA compliance as the Veteran was provided satisfactory and timely VCAA notice in an April 2009 letter.

In furtherance of the duty to assist, the RO obtained Service Treatment Records (STRs), and VA and private outpatient treatment records.  A VA Compensation and Pension examination was conducted in March 2010 which adequately addressed the claim and considered the Veteran's assertions.  The Board's April 2014 remand objectives were met, with the Veteran's Social Security Administration (SSA) disability records and other identified records being obtained.  The Veteran herself has provided lay witness statements on her behalf.  There is no indication of further development to complete or relevant evidence to associate with the record.  At this stage, there is sufficient basis upon which to issue a decision.

Applicable Law and Regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Basic requirements for service connection are: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service if the disease is listed as chronic under 38 C.F.R. § 3.309(a)).  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)). 

Chronic diseases, such as an "other organic disease of the nervous system,"                 are presumed service-connected if incurred to a compensable level within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran asserts she has stomach problems due to anthrax and other vaccinations in service. Upon examination in 2010, the examiner failed to find a stomach condition present. No diagnosis was made, and tests and studies conducted failed to show the presence of ulcers, gastritis or other conditions. 

The law clearly holds that there a current disability is required for awarding service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, in the absence of a current stomach disability the claim for service connection for a stomach condition is denied.


ORDER


Service connection for a stomach disability is denied.


REMAND

VA examination is required for the Veteran's claims of entitlement to service connection for a migraines, sleep disorder, insomnia, and memory loss as due to anthrax and other vaccinations in service. 

The claims of entitlement to service connection for depression and nonservice-connected pension is inextricably intertwined with the foregoing, in that if service connection is granted for migraines it could impact the depression claim and in that upcoming findings on disability severity are relevant to the pension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate them with the Veterans Benefits Management System (VBMS) electronic claims file.

2. Schedule the Veteran for VA examinations with the appropriate medical professional in connection with her claims for service connection for depression, migraines, sleep disorder, insomnia, and memory loss as due to anthrax or other vaccines in service. The VBMS and "Virtual VA" records databases must be provided to  and reviewed by the examiner in conjunction with the  examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should provide an opinion whether the Veteran's migraines, sleep disorder, insomnia, and memory loss/concentration problems were at least as likely as not (50 percent or greater probability) incurred in service or are otherwise etiologically related to anthrax or other vaccinations provided in service.

With regard to the depression, sleep disorder and insomnia, the examiner should also opine as to whether these conditions are at least as likely as not (50 percent or greater probability) related to her migraines.

The examiner must consider the Veteran's lay statements and provide a complete rationale for all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If any of the directives specified in this remand have not been implemented,     take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. Then readjudicate the claims on appeal for compensation, and nonservice-connected pension,             based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


